Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim language recites that the wrist band is 8 – 15 inches long while also being .1 to 1 inch long. Appropriate correction is required.
Response to Arguments
Some of Applicant's arguments filed 10/31/2022 have been fully considered but they are  not persuasive for the following reasons:
Specifically, Applicant argues on pg. 6:
“Without agreeing with the merits of the Examiner's concerns, but solely to expedite the prosecution, the Applicants amended independent claim 1 and dependent claim 7 to include a limitation of alloys of bronze, brass, silver, gold, nickel, aluminum, and pure nickel, not in recited prior art…
…Examiner has not shown that all limitations of currently amended independent claims are suggested or taught in the recited prior art. As will be recognized, as a threshold issue, i.e., a necessary but not sufficient condition, the combined teaching of the cited art must disclose each and every one of the recited limitations of the Applicants' independent claims. (In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970); MPEP 2143.03). Thus, "obviousness requires a suggestion of all limitations in a claim." CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 F.2d 981, 985 (CCPA 1974)). This basic requirement for the legal conclusion of obviousness 1s not met herein; hence, these claims 1 dependent claims 2-20 are not obvious over the recited prior art references.
The currently amended independent claim 1 has a limitation of "alloys" of metals bronze, brass, silver, gold, nickel, aluminum, and pure nickel. This limitation is not suggested or taught in the recited prior art. Therefore, claims 1 and its dependent claims (2-21) are not obvious over the recited prior art references.”
Examiner contends that the clam language lists a series of limitations in an alternative sense, not an inclusive one. As such, if the reference cites any one of these alternative configurations, then the claimed device as a whole is met. Therefore, the argument is rendered unpersuasive.
Also, Applicant’s arguments with respect to claims 3, 7, 8, 10, 11, and 21 have been considered but are moot in view of the new ground of rejection (see below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9, 11, 12 and 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US Pub. No. 2016/0306431 A1) in view of Hung (US Pub. No. 2015/0193051 A1).

As to claim 1, Stafford shows a communication device (Fig. 8 and paras. 170 and 171) comprising a touch-sensitive hand-wearable 702 (Fig. 7A and para. 163) and a controller (902/914, Fig. 8 and paras. 172 – 174), wherein the hand-wearable device is made of an electrically conductive material (Figs. 7A and 7B and para. 164).
Stafford does not mention that the electrically conductive material comprises of one or more metals selected from the group consisting of alloys of bronze, brass, silver, gold, nickel, aluminum, pure nickel and any combination thereof.
Hung shows a communication device comprising a touch-sensitive hand-wearable (Fig. 1 and para. 17), utilizing electrically conductive material comprising silver, copper, gold and aluminum (para. 17).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Stafford with those of Hung because designing the system in this way allows the device to differentiate touch inputs based on the metal type (paras. 26 and 33).
As to claim 4, Stafford shows that the hand-wearable communicates wirelessly with the controller (para. 167).
As to claim 5, Stafford shows that the hand-wearable controls communicate via finger touching other fingers of the same wearable (Fig. 7B and para. 167).
As to claim 7, Stafford shows that the hand-wearable is made of metal (para. 165).
Stafford does not show alloy copper.
Hung shows that a hand-wearable comprises alloy of copper (Fig. 1 and para. 17, note that metal threads may consist of different electrical conductivities).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Stafford with those of Hung because designing the system in this way allows the device to differentiate touch inputs based on the metal type (paras. 26 and 33).
As to claim 9, Stafford shows that the device has one or more kill switch(s) to conserve battery charge (para. 205).
As to claim 11, Stafford shows that the device communicates wirelessly with a speaker (para. 191).
As to claim 12, Stafford shows that the device communicates wirelessly with others wearing the touch-sensitive hand device (Fig. 12 and paras. 199 – 201).
As to claim 14, Stafford shows that the device is weather-resistant (i.e. made of leather, para. 165).	
As to claim 15, Stafford shows that the device communicates wirelessly with a speaker to deliver voice command instruction to other electronic devices (para. 191).
As to claim 16, Stafford shows that the device can be re-charged via a wired mode (para. 202).
As to claim 17, Stafford shows that the device has 1 to 10 channel receivers (Fig. 15 and para. 225).
As to claim 18, Stafford shows that the device is trackable (para. 187).
As to claim 19, Stafford shows that the device is operated and controlled by an app/APP (para. 216).	
As to claim 20, Stafford shows that the device has at least one or more micro-USB and USB port (para. 44).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford and Hung as modified above in view of Bessette et al. (US Pub. No. 2017/0095013 A1).
As to claim 2, Stafford does not show that the hand-wearable is a mount for at least one of two-wheel vehicles handlebar and pet reins/leash.
Bessette shows a hand-wearable device (Fig. 5 and para. 42) is a mount for a two-wheel vehicle (i.e. motorcycle, para. 26).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Stafford with those of Bessette because designing the system in this way allows the device to provide power to apparel (para. 51).
As to claim 6, Stafford does not show that the hand-wearable controls communication via finger touching another device mounted on at least one of the selected from the group consisting of the handle of motorbikes, bikes, remote-control, and pet reins/leash.
Bessette shows that a hand-wearable controls communication via finger touching another device mounted on a handle of motorbikes (para. 51).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Stafford with those of Bessette because designing the system in this way allows the device to provide power to apparel (para. 51).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford as modified by Hung above in view of Nolan (US Pub. No. 2013/0104285 A1).
As to claim 8, Stafford does not show that the hand-wearable is flexible, bendable, and one size fits all hands sizes.
Nolan shows that a hand-wearable is flexible, stretchable, bendable, completely covers the hand, and one size fits all hands sizes (Fig. 1, paras. 20 and 24 and claim 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Stafford with those of Nolan because designing the system in this way allows the device to provide enhanced electrical linkage (para. 20).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford and Hung as combined above in view of Bonge (US Pub. No. 2016/0021506 A1).
As to claim 13, Stafford does not show that the device is mounted on a pet reins/leash and communicates wirelessly with wearables on animals selected from a group consisting of dogs, cats, horses, rabbits, ferrets, bovine, pigs, rodents, hamsters, gerbils, chinchillas, rats, and Guinean pigs.
Bonge shows that a device mounted on a pets reins/leash and communicates wirelessly with wearables on dogs (Figs. 1 and 20 and paras.  47 and 98). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Stafford with those of Bonge because designing the system in this way allows the device to provide enhanced training to the animal (para. 53).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford and Hung as combined above in view of Hogan (US Pub. No. 2004/0138584 A1).
As to claim 3, Stafford shows that the hand-wearable communicates using wires with the controller (para. 167).
Stafford as modified above does not show that the wires are 5 to 10 inches long.
Hogan shows that wire leads for a hand-worn device are 5-10 inches long (para. 17).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Stafford with those of Hogan because designing the system in this way allows the device to provide an adequate configuration to suit different hand sizes (para. 17).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford and Hung as combined above in view of Chu (US Pub. No. 2011/0285853 A1).
As to claim 10, Stafford shows that the device communicates wirelessly with headwear (Fig. 8 and paras. 170 – 173).
Stafford does not show that the device communicates wirelessly with footwear.
Chu shows that a device communicates wirelessly with neckwear (para. 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Stafford with those of Chu because designing the system in this way allows the device to provide the ability to participate in various games and application (para. 41).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627